COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
  IN RE:                                                         No. 08-22-00050-CR
                                                §
  THE STATE OF TEXAS,                                      AN ORIGINAL PROCEEDING
                                                §
                                Relator.                           IN MANDAMUS
                                                §

                                           OPINION

       Relator, the State of Texas, petitions the Court for a writ of mandamus to compel the

Honorable Selena Solis of the 243rd Judicial District Court of El Paso, Texas, to amend a judgment

of conviction that granted criminal defendant Crispen Hanson jail time credit for time he spent

released under an improper shock-probation order. We deny the petition for writ of mandamus.

                                      I. BACKGROUND

       The full factual and procedural background of this case can be found in a previous opinion

of this Court that was appealed to the Texas Court of Criminal Appeals and remanded to us for

further consideration. State v. Hanson, No. 08-15-00205-CR, 2017 WL 3167484 (Tex.App.--

El Paso July 26, 2017), rev’d, 555 S.W.3d 578 (Tex.Crim.App. 2018), on remand, State v. Hanson,

No. 08-15-00205-CR, 2020 WL 1486852 (Tex.App.--El Paso March 27, 2020, pet. denied) (not

designated for publication).   The following truncated facts are relevant to this mandamus

proceeding.
        In January 2015, pursuant to a plea bargain agreement, Hanson pleaded guilty to two counts

of injury to a child. He did so in exchange for the State’s agreement to recommend concurrent

eight-year prison sentences for those two counts. The trial court accepted the plea, but contrary to

another term of the plea agreement, placed him on community supervision under former article

42.12, § 6 of the Texas Code of Criminal Procedure (authorizing the placement of a defendant on

shock probation). The State pursued a direct appeal of the shock probation order, contending that

it violated the negotiated terms of the plea agreement. After the case spent some time in the

appellate pipeline, we reached the merits of that claim and agreed with the State. We then

remanded the case to the trial court to reform the judgment of conviction and to calculate the

appropriate credits for time served. State v. Hanson, 2020 WL 1486852, at *9 & n.10.

        On remand, Hanson argued that in considering the credit for time served, the trial court

should give him jail-time credit from March 16, 2015, through his new sentencing date. Except

for approximately a month, Hanson was out of jail on shock probation during this time. On

December 14, 2021, in an “Amended Judgment of Conviction,” the trial court sentenced Hanson

to 8 years of confinement, with 2,491 days of time-credit. The trial court apparently accepted

Hanson’s position that he had a right to credit for the time when he was erroneously released from

custody through no fault of his own.1 The State did not file a direct appeal of the trial court’s

amended judgment. The State did, however, on March 16, 2022, file this mandamus challenging

the trial court’s determination of the credit given against the 8-year sentence.



1
  The parties had briefed to the trial court how Ex parte Rowe, 277 S.W.3d 18, 19-20 (Tex.Crim.App. 2009) might
apply to Hanson’s case. The court there wrote: “As we have held in previous unpublished opinions, if a person is
erroneously released from custody, through no fault of his own, and is then brought back into custody, he is entitled
to credit for all of the time spent on that erroneous release.” Id. at 19. Given our resolution of this mandamus, we
express no opinion who has the better side of the Rowe argument as it might apply to Hanson’s case.



                                                         2
                                        II. DISCUSSION

       Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel performance of a ministerial duty, and where the relator has no adequate remedy by appeal.

In re Reece, 341 S.W.3d 360, 364 (Tex. 2011) (orig. proceeding). The burden is on relator to show

entitlement to mandamus relief. See In re Ford Motor Company, 165 S.W.3d 315, 317 (Tex. 2005)

(orig. proceeding) (per curiam).

       The State argues in its petition that article 44.01 of the Texas Code of Criminal Procedure

did not authorize it to appeal the trial court’s amended judgment. We disagree. Article 44.01(a)(2)

gives the State the ability to appeal a trial court order that “arrests or modifies a judgment.”

TEX.CODE CRIM.PROC.ANN. art. 44.01(a)(2). The Texas Court of Criminal Appeals in Collins v.

State, 240 S.W.3d 925, 927-28 (Tex.Crim.App. 2007), held that the “State may appeal any order

that modifies a ‘judgment,’” and that credit for time served is an element of the judgment. The

Collins case was before the court on an improperly granted judgment nunc pro tunc, but the court

held that “an order that modifies the amount of back-time received by a defendant . . . may be

appealed by the State.” Id. The same is true here. The State could have filed a direct appeal

challenging the trial court’s amended judgment, but it chose not to. Failing to timely exercise

appellate rights precludes a writ of mandamus. See In re State of Texas ex rel. De Leon, 89 S.W.3d

195, 197 (Tex.App.--Corpus Christi Oct. 2, 2002, no pet.) (“Accordingly, we find that the State

had an adequate remedy at law, which it failed to exercise in a timely manner.”).

       Accordingly, we deny the State’s petition for a writ of mandamus.




                                                3
                                             JEFF ALLEY, Justice

August 3, 2022

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




                                                  4